IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00453-CV

                     IN THE INTEREST OF K.S., A CHILD



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 12-003298-CV-361


                           MEMORANDUM OPINION


       Appellant has filed a motion to dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).

It states that Appellant no longer desires to pursue this appeal.

       Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed February 13, 2014
[CV06]